Park, J.
For some unaccountable reason the defendants have neglected to settle their executors’ account with the court of probate, which they could have done at any time before judgment was rendered in the present case, and that court would undoubtedly have made such deductions from the inventory as justice and right required. That was the proper place to settle their account, and by our law is the only place where it can he done, as will appear by an examination of the statute, and the repeated decisions of this court on the subject. General Statutes, 229, 409, 412; Bacon v. Fairman, 6 Conn., 121; Pitkin v. Pitkin, 7 id., 315 ; Bailey v. Strong, 8 id., 278; Wattles v. Hyde, 9 id., 10; Beach v. Norton, id., 182 ; Cowles v. Whitman, 10 id., 121. In the case of *295Atwater v. Barnes, 21 Conn., 237, Judge Waite, in giving the opinion of the court, says, “ The policy of our law requires that our probate records shall furnish all needful information relating to the estates of deceased persons, that heirs, creditors, and all others interested therein, may resort to them for the purpose of ascertaining their respective rights.”
The defence made in this case is an effort on the part of the defendants to settle their executors’ account in the Superior Court; which could not have been done even if the case had been brought to that court on 'appeal from the decision of the court of probate in settling the account. All the Superior Court could do in such a case would be to reverse the decision of the court of probate, and send the case back to that court to be settled again. Fairman’s Appeal from Probate, 30 Conn., 205.
A new trial is not advised.
In this opinion the other judges concurred.